Citation Nr: 1620955	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  08-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an extraschedular rating for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel







INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974 and from December 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, granted service connection for IBS with an initial 10 percent disability rating assigned, effective March 6, 2006.  A January 2013 rating decision granted an increased rating of 30 percent for IBS, effective March 6, 2012.  

The Board remanded the claim in October 2011 and August 2014 before issuing a decision in August 2015, in which a 30 percent disability rating, but no higher, was granted for IBS throughout the entire period on appeal, including prior to March 6, 2012.  A September 2015 rating decision granted the increased rating of 30 percent for IBS, assigned effective March 6, 2006.  

The Veteran appealed the part of the August 2015 Board decision which addressed entitlement to an extraschedular rating for IBS to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a joint motion for partial remand (JMPR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated that part of the August 2015 decision regarding the extraschedular rating for IBS, and remanded that portion of the decision to the Board for action consistent with the terms of the JMPR.

The Board notes that two other issues, entitlement to service connection for reflux, nausea, and severe weight loss, to include as due to undiagnosed illness and entitlement to an initial compensable rating for erectile dysfunction, were remanded in the August 2015 rating decision.  However, as neither issue has been certified back to the Board and the requested development appears to be ongoing, the Board will not consider either issue at this time.  


FINDING OF FACT

The Veteran's IBS is manifested by severe symptoms related to diarrhea and/or constipation with more or less constant abdominal distress, including, at worst, daily diarrhea, mild nausea, vomiting, and frequent bathroom breaks throughout the day and night that interrupt daytime functioning and nighttime sleep, which the rating criteria reasonably contemplate.  


CONCLUSION OF LAW

The criteria for an extraschedular rating in excess of 30 percent for IBS are not met.  38 U.S.C.A. §§  1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in May 2006.

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA and private treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with VA examinations and/or opinions in September 2006 and March 2012 to assess the current severity of his IBS symptoms.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the medical evidence and the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The issue on appeal was previously before the Board in October 2011 and August 2014, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was asked to identify and authorize VA to obtain, if necessary, all relevant VA and private treatment records in October 2011 and August 2014 letters, all identified and available VA and private treatment records were obtained and associated with the claims file, the March 2012 VA examination was obtained, and a supplemental statement of the case was issued, most recently in December 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Extraschedular Rating-IBS

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

As noted above, the Veteran's IBS has been rated as 30 percent disabling throughout the entire appellate period under Diagnostic Code (DC) 7319, which provides such a rating for severe IBS when there is diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. 
§ 4.114, DC 7319.  In this case, the Board finds that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology throughout the appellate period; as such, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and analysis of the second step under Thun is not required.  

Throughout the claim, as shown by VA treatment records, VA examination reports, and lay statements, the Veteran reported symptoms which the Board attributes to severe IBS as described under the schedular rating criteria.  As the Court noted, the Veteran reported symptoms associated with his IBS such as daily nausea, vomiting several times per week, and frequent episodes of diarrhea necessitating frequent bathroom breaks throughout the day and night, which naturally then interrupt daytime functioning and nighttime sleep.  

The Veteran has reported fluctuating severity of diarrhea symptoms, with episodic, moderate diarrhea experienced several times weekly, lasting two days, reported during a March 2006 VA examination; daily, constant diarrhea reported in a February 2008 Substantive Appeal; and loose stools once per week lasting for a few hours during a March 2012 VA examination.  While the Veteran continued to report diarrhea symptoms during VA treatment, he did not state that his diarrhea was worse than reported upon VA examination and his IBS was consistently described as stable throughout this treatment.  

While the Veteran reported daily nausea with meals upon VA examination in 2006, he reported mild nausea that comes and goes during the 2012 VA examination.  In addition, at least some of his nausea symptomatology has been attributed to his nonservice-connected gastroesophageal reflux disease (GERD) during VA examination in March 2012 and May 2016.  

Finally, although the Veteran reported vomiting several times per week during the September 2006 VA examination, he did not report such symptomatology or such frequency at any other time during the appellate period, including during consistent VA treatment and upon VA examination of IBS in March 2012.  

Nevertheless, even assuming that the most severe diarrhea, nausea, and vomiting symptoms reported during this claim are accurate and all such symptoms are attributable to his service-connected IBS disability, the Board finds that severe IBS as described in the schedular rating criteria encompass such types and severity of symptoms.  A disability manifested by diarrhea/constipation and constant abdominal distress would be expected to manifest with such symptoms as daily diarrhea, daily nausea, especially with meals, and weekly vomiting and are indicative of a severe case of IBS rather than a lesser severity of IBS.  

Moreover, a disability manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress contemplates constant or near-constant symptoms and it is reasonable to expect it to exist regardless of the time of day.  It reasonably follows that such severe symptoms would interfere with daytime functioning as well as with sleep at night.  A lesser severity of IBS may not result in such sleep impairment as the diarrhea or bowel disturbance and abdominal distress would be frequent and not constant or near-constant, but the Veteran's IBS has been rated as severe based on his reports of the severity and frequency of such symptoms.  

In addition, regarding sleep impairment, the Board notes that the Veteran has reported similar sleep impairment related to symptoms associated with his service-connected posttraumatic stress disorder (PTSD) with alcohol abuse and depressive disorder (herein PTSD) (see, e.g., VA treatment records dated June 24, 2005, March 20, 2007, and September 13, 2007) as well as nonservice-connected neck pain (see, e.g., VA treatment on February 7, 2006).  The Veteran has been assigned a 50 percent rating for his PTSD and the schedular rating criteria at that level of disability specifically contemplate chronic sleep impairment or disturbance.  See 38 C.F.R. § 4.130, DC 9411 (2015).  Thus, a separate rating for sleep impairment under DC 7319 in addition to the rating encompassing sleep impairment under DC 9411 would be impermissible pyramiding.  38 C.F.R. § 4.14 (2015).  

Finally, the Board acknowledges the JMPR notation that the Veteran has been diagnosed with colon polyps and hemorrhoids in the discussion regarding why the Board's 2015 analysis regarding an extraschedular rating for IBS was inadequate.  However, the Board the Parties did not explain the significance of these diagnoses.  

In addition, regarding colon polyps, the Board notes that the Veteran is currently service-connected for tubular adenoma, or colon polyps, with a noncompensable rating assigned, ever since August 25, 1993.  There is no evidence, and the Veteran has not asserted, that his service-connected colon polyps have worsened or are in any way related to his service-connected IBS.  Similarly, the presence of hemorrhoids, a separate disability in its own right, has not been shown to be linked to service-connected IBS.  Moreover, the Veteran has not submitted a formal or informal claim for an increased rating for colon polyps or service connection for hemorrhoids at any time.  As such, consideration of colon polyps or hemorrhoids in terms of the rating assigned for service-connected IBS is not appropriate or warranted.  

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service connected conditions acting with the disabilities over which the Board has jurisdiction.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability or show that there is a combined effect when acting with his IBS that makes his disability picture an unusual or exceptional one.  As such, consideration of any combined effect of the Veteran's service-connected disabilities acting on the disability currently before the Board is not warranted here.  

Based on the foregoing, the Board concludes that the schedular rating criteria do reasonably describe the Veteran's service-connected IBS disability level and symptomatology throughout the appellate period.  As such, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and analysis of the second step under Thun, regarding whether the Veteran's disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization, is not required.  

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration under 38 C.F.R. § 3.321(b) and the claim is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule.  However, as there is not an approximate balance of favorable and unfavorable evidence, that rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An extraschedular rating for IBS is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


